Citation Nr: 0311419	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for a left upper 
extremity disability.

5.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Baltimore Regional Office (RO), which denied 
service connection for the disabilities enumerated above.

In January 2003, the veteran testified before the undersigned 
via video teleconference.  At the hearing, he indicated that 
he was seeking service connection for a right wrist 
disability only and that he was not seeking service 
connection for a right hand disability.


REMAND

The veteran was involved in a motorcycle accident in July 
1967.  Following his injury, he voiced consistent complaints 
of left upper extremity pain, right wrist pain, and 
headaches.  In March 1969, he was struck in the head and was 
knocked unconscious.  The veteran has indicated that he still 
suffers from left upper extremity and right wrist 
disabilities as well as headaches.  The Board notes that 
current medical evidence indicates a diagnosis of 
degenerative joint disease of the left elbow that is related 
to an "old injury."  No such diagnosis has been made with 
respect to the right wrist, but the record does not include 
radiologic evidence pertinent to the right wrist.  The 
veteran claims to be suffering from headaches.

Additionally, service medical records reflect regular 
complaints relating to the skin.  The veteran was variously 
diagnosed with hives, tinea versicolor, chronic urticaria, 
and eczema.  Current medical evidence reveals that the 
veteran still suffers from dermatologic ailments.

Finally, service medical records reflect complaints of a 
psychiatric nature.  It is unclear from a review of the 
record whether any current psychiatric disability or 
disabilities predate service.

Finally, the Board notes that the veteran was afforded 
various VA medical examinations in connection with his 
claims.  The examination reports do not include sufficiently 
substantiated medical opinions regarding the etiology of the 
veteran's claimed disabilities.  

At his January 2003 hearing, the veteran's representative 
indicated that the veteran himself supplied the service 
medical records that are of record and that the service 
medical records of record might not be complete.

In order to comply with requisite due process requirements, 
the foregoing the case is remanded for the following:

1.  The RO is asked to determine whether 
the veteran's complete service medical 
records are contained within the claims 
file.  In the events that they are not, 
the RO is asked to obtain all missing 
service medical records.  All action 
ensuing from the foregoing should be 
documented.

2.  The RO should ask all clinicians 
performing the following VA medical 
examinations to review the entire claims 
file carefully before rendering medical 
opinions.

3.  The veteran should be afforded a VA 
medical examination to identify any right 
wrist and left upper extremity 
disabilities.  Any testing deemed 
necessary should be accomplished.  For 
each relevant disability diagnosed, if 
any, the examiner is asked to provide a 
substantiated written opinion as to its 
likely etiology/origin and approximate 
date of onset.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  

4.  The veteran should be afforded a 
dermatologic examination to diagnose all 
current disabilities associated with the 
skin.  Any testing deemed necessary 
should be accomplished.  For each 
dermatologic disability diagnosed, if 
any, the examiner is asked to provide a 
substantiated written opinion as to its 
likely etiology/origin and approximate 
date of onset.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  If 
any dermatologic disability is found to 
have pre-existed service, the examiner 
should assess whether there was an 
increase in disability (aggravation) 
during service, or whether any increase 
was due to the natural progress of the 
disease.  

5.  The veteran should be afforded a psychiatric 
examination to diagnose all current psychiatric 
disabilities.  Any testing deemed necessary should 
be accomplished.  For each psychiatric disability 
diagnosed, if any, the examiner is asked to provide 
a written and substantiated opinion as to its 
likely etiology/origin and approximate date of 
onset.  The claims folder must be made available to 
the examiner for review in conjunction with the 
examination.  If any psychiatric disability is 
found to have pre-existed service, the examiner 
should assess whether there was an increase in 
disability (aggravation) during service, or whether 
any increase was due to the natural progress of the 
disease.  

6.  The veteran should be afforded a 
neurologic examination to diagnose the 
veteran's specific headache disability, 
if any.  Any testing deemed necessary 
should be accomplished.  Next, the 
examiner is asked to provide a 
substantiated written opinion as to its 
likely etiology/origin and approximate 
date of onset.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  

7.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


